Order entered April 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00531-CR
                                      No. 05-15-00532-CR
                                      No. 05-15-00533-CR
                                      No. 05-15-00534-CR

                           ALLEN LAND JACKSON III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
      Trial Court Cause Nos. F12-72526-H, F13-56606-H, F13-56607-H, F14-58810-H

                                            ORDER
       The trial court imposed sentence in these cases on December 5, 2014, and appellant filed

his notices of appeals on December 23, 2014. The appeals, however, were not transmitted to this

Court until April 24, 2015. The clerk’s and reporter’s records were already overdue at the time

the appeals were docketed in this Court. Additionally, none of the boxes is checked on the trial

court’s certifications of appellant’s right to appeal in cause nos. 05-15-00531-CR (tr. ct. no. F12-

72526-H), 05-15-00532-CR (tr. ct. no. F13-56606-H), and 05-15-00533-CR (tr. ct. no. F13-

56607-H). The certification for cause no. 05-15-00534-CR (tr. ct. no. F14-58810-H) states that

the case does not involve a plea bargain and appellant has the right to appeal.
       Accordingly, we ORDER the trial court to file, within TWENTY-ONE DAYS of the

date of this order, completed certifications of appellant’s right to appeal for cause nos. 05-15-

00531-CR (tr. ct. no. F12-72526-H), 05-15-00532-CR (tr. ct. no. F13-56606-H), and 05-15-

00533-CR (tr. ct. no. F13-56607-H) that accurately reflect the trial court proceedings. See TEX.

R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within TWENTY-ONE DAYS of the date of this order.

       We ORDER Crystal Jones, official court reporter of the Criminal District Court, to file

the reporter’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court; Crystal Jones, official court reporter, Criminal District

Court; Felicia Pitre, Dallas County District Clerk; and to counsel for all parties.



                                                      /s/     ADA BROWN
                                                              JUSTICE